Exhibit 10.1

 

SECOND AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT

 

This Second Amendment to Amended and Restated Revolving Credit and Security
Agreement (the “Amendment”) is made as of this 8th day of August, 2019 by and
among SMTC Corporation, a Delaware corporation (“SMTC”), SMTC Manufacturing
Corporation of California, a California corporation (“SMTC California”), SMTC
Mex Holdings, Inc., a Delaware corporation (“SMTC Mex”), HTM Holdings, Inc., a
Delaware corporation (“HTM”), MC TEST SERVICE, INC., a Florida corporation (“MC
Test”), MC ASSEMBLY INTERNATIONAL LLC, a Delaware limited liability company (“MC
Assembly International”), MC ASSEMBLY LLC, a Delaware limited liability company
(“MC Assembly” and together with SMTC, SMTC California, SMTC Mex, HTM, MC Test,
and MC Assembly International, and each other Person joined hereto as a borrower
from time to time, each a “Borrower” and collectively the “Borrowers”), the
financial institutions which are now or which hereafter become a party to the
Credit Agreement (each a “Lender” and collectively, the “Lenders”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for the Lenders (in such capacity, the
“Agent”).

 

BACKGROUND

 

A.     On November 8, 2018, Borrowers, Lenders and Agent entered into, inter
alia, a certain Amended and Restated Revolving Credit and Security Agreement (as
same has been or may be amended, modified, supplemented, renewed, extended,
replaced or substituted from time to time, the “Credit Agreement”) to reflect
certain financing arrangements between the parties thereto.

 

B.     The Borrowers have requested, and the Agent and the Lenders have agreed,
subject to the terms and conditions of this Amendment, to modify certain
definitions, terms and provisions of the Credit Agreement.

 

NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

1.     Definitions.

 

(a)     Interpretation. All capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement. In the case of a
direct conflict between the provisions of the Credit Agreement and the
provisions of this Amendment, the provisions of this Amendment shall govern and
control.

 

 

--------------------------------------------------------------------------------

 

 

2.     Amendment.

 

(a)     Section 1.2 of the Credit Agreement is hereby amended to delete the
defined term “Senior Leverage Ratio” in its entirety.

 

(b)     Section 1.2 of the Credit Agreement is hereby amended by adding the
following defined term in the proper alphabetical order:

 

“Second Amendment Closing Date” shall mean August 8, 2019.

 

(c)     Section 1.2 of the Credit Agreement is hereby amended by deleting clause
(b)(vii) of the definition of “Consolidated EBITDA” and replacing it as follows:

 

(vii)     any integration costs and expenses incurred in connection with the
Acquisition and paid within 365 days following the Effective Date in an
aggregate amount not to exceed $3,000,000,

 

 

(d)     Section 1.2 of the Credit Agreement is hereby amended by deleting clause
(b) of the definition of “Eligible Receivables” and replacing it as follows:

 

(b)     it is due or unpaid more than (i) sixty (60) days after the original due
date or (ii) (1) ninety (90) days after the original invoice date for all
Customers other than Specified Customers and (2) one hundred twenty (120) days
after the original invoice date for all Specified Customers; provided that the
Eligible Receivables under clause (ii)(2) hereof, shall not exceed $5,000,000 in
the aggregate at any time;

 

 

(c)     Section 1.2 of the Credit Agreement is hereby amended by deleting the
following defined terms and replacing them as follows:

 

“Applicable Margin” shall mean, (a) on the Second Amendment Closing Date, an
amount equal to one and one half of one percent (1.50%) for Revolving Advances
consisting of Domestic Rate Loans and (b) an amount equal to three percent
(3.00%) for Revolving Advances consisting of Eurodollar Rate Loans. Effective as
of the first day of the month following receipt by Agent of the quarterly
financial statements of the Borrowers on a consolidated and consolidating basis
and related Compliance Certificate for the fiscal quarter ending March 31, 2020
required under Section 9.8 hereof, and thereafter on the first day of the month
following receipt of the quarterly financial statements of the Borrowers on a
consolidated and consolidating basis and related Compliance Certificate required
under Section 9.8 hereof for the most recently completed fiscal quarter (each
day of such delivery, an “Adjustment Date”), the Applicable Margin for each type
of Advance shall be adjusted, if necessary, to the applicable percent per annum
set forth in the pricing table below corresponding to the Leverage Ratio for the
trailing four quarter period ending on the last day of the most recently
completed fiscal quarter prior to the applicable Adjustment Date:

 

Leverage Ratio

Applicable Margins for Domestic Rate Loans

Applicable Margins for Eurodollar Rate Loans

Less than 2.00 to 1.00

1.00%

2.50%

Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00

1.25%

2.75%

Greater than or equal to 2.75 to 1.00

1.50%

3.00%

 

2

--------------------------------------------------------------------------------

 

 

If the Borrowers shall fail to deliver the financial statements, certificates
and/or other information required under Section 9.8 hereof by the dates required
pursuant to such sections, each Applicable Margin shall be conclusively presumed
to equal the highest Applicable Margin specified in the pricing table set forth
above until the date of delivery of such financial statements, certificates
and/or other information, at which time the rate will be adjusted based upon the
Leverage Ratio reflected in such statements. Notwithstanding anything to the
contrary set forth herein, immediately and automatically upon the occurrence of
any Event of Default, each Applicable Margin shall increase to and equal the
highest Applicable Margin specified in the pricing table set forth above and
shall continue at such highest Applicable Margin until the date (if any) on
which such Event of Default shall be waived in accordance with the provisions of
this Agreement, at which time the rate will be adjusted based upon the Leverage
Ratio reflected on the most recently delivered financial statements and
Compliance Certificate delivered by the Borrowers to Agent pursuant to Section
9.8 hereof (as applicable). Any increase in interest rates and/or other fees
payable by the Borrowers under this Agreement and the Other Documents pursuant
to the provisions of the foregoing sentence shall be in addition to and
independent of any increase in such interest rates and/or other fees resulting
from the occurrence of any Event of Default (including, if applicable, any Event
of Default arising from a breach of Section 9.8 hereof) and/or the effectiveness
of the Default Rate provisions of Section 3.1 hereof or the default fee rate
provisions of Section 3.2 hereof.

 

If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a consolidated and consolidating basis or for any
other reason, Agent reasonably determines that (a) the Leverage Ratio as
previously calculated as of any applicable date for any applicable period was
inaccurate, and (b) a proper calculation of the Leverage Ratio for any such
period would have resulted in different pricing for such period, then (i) if the
proper calculation of the Leverage Ratio would have resulted in a higher
interest rate for such period, automatically and immediately without the
necessity of any demand or notice by Agent or any other affirmative act of any
party, the interest accrued on the applicable outstanding Advances for such
period under the provisions of this Agreement and the Other Documents shall be
deemed to be retroactively increased by, and Borrowers shall be obligated to
immediately pay to Agent for the ratable benefit of Lenders an amount equal to
the excess of the amount of interest that should have been paid for such period
over the amount of interest actually paid for such period; and (ii) if the
proper calculation of the Leverage Ratio for a period of no more than the
preceding six (6) months would have resulted in a lower interest rate and/or
fees (as applicable) for such six (6) month period, then the interest accrued on
the applicable outstanding Advances and the amount of the fees accruing for such
six (6) month period under the provisions of this Agreement and the Other
Documents shall be deemed to be retroactively decreased by, and each Lender
shall be obligated to pay to the Borrowers, an amount equal to such Lender’s
ratable share of the excess of the amount of interest and fees that was actually
paid for such six (6) month period over the amount of interest and fees that
should have been paid for such six (6) month period (which obligation shall be
satisfied by offset against the amounts thereafter payable from time to time by
the Borrowers to such Lender until paid in full, unless there are no Obligations
then outstanding in which case such Lender shall immediately pay any remaining
unpaid amount to the Borrowers); provided, that, if as a result of any
restatement or other event or other determination by Agent a proper calculation
of the Leverage Ratio would have resulted in a higher interest rate and/or fees
(as applicable) for one or more periods and a lower interest rate and/or fees
(as applicable) for one or more other periods (due to the shifting of income or
expenses from one period to another period or any other reason), then (A) the
amount payable by Borrowers pursuant to clause (i) above shall be based upon the
excess, if any, of the amount of interest and fees that should have been paid
for all applicable periods over the amounts of interest and fees actually paid
for such periods, and (B) the amount payable by the Lenders pursuant to clause
(ii) above shall be based upon the excess, if any of the amount of interest and
fees that was actual paid for all applicable periods over the amount of interest
and fees that should have been paid for such periods.

 

3

--------------------------------------------------------------------------------

 

 

“Maximum Revolving Advance Amount” shall mean $65,000,000.

 

“Total Leverage Ratio” shall mean, for any Person and its Subsidiaries for any
period of determination, the ratio of (a) Indebtedness described in clauses (a),
(b), (c), (d), (e) and (f) in the definition thereof of such Person and its
Subsidiaries as of the end of such period to (b) Consolidated EBITDA of such
Person for such period. For all purposes of calculating the Total Leverage Ratio
hereunder, the amount of Revolving Advances outstanding as of the end of any
period shall be deemed to be an amount equal to the result of (i) the sum of the
aggregate amount of Revolving Advances outstanding at the end of each Business
Day during the most recently ended fiscal month of such period divided by (ii)
the number of Business Days in such fiscal month

 

 

 

(d)     Section 2.1(c) of the Credit Agreement is hereby amended by deleting
such Section in its entirety and replacing it with the following:

 

(b)    Sublimit for Revolving Advances made against Inventory. The aggregate
amount of Revolving Advances made to Borrowers against (i) Eligible Inventory
shall not exceed $35,000,000 in the aggregate at any time outstanding; and (ii)
Eligible Inventory located in Mexico in the aggregate shall not exceed
$15,000,000 in the aggregate at any time outstanding

 

4

--------------------------------------------------------------------------------

 

 

(e)     Section 6.5 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

 

(a)     Fixed Charge Coverage Ratio. Cause to be maintained a Fixed Charge
Coverage Ratio of not less than the ratio set forth below as of the end of each
fiscal quarter set forth below during the term of this Agreement, in each case,
on a trailing twelve month basis.

 

Fiscal Quarter End

Fixed Charge Coverage Ratio

   

September 30, 2019

1.35x

December 31, 2019

March 31, 2020

1.35x

1.50x

June 30, 2020

September 30, 2020

1.50x

1.50x

December 31, 2020

March 31, 2021

1.50x

1.75x

June 30, 2021

September 30, 2021

1.75x

1.75x

December 31, 2021

March 31, 2022

1.75x

2.00x

June 30, 2022

September 30, 2022

2.00x

2.00x

December 31, 2022

March 31, 2023

2.00x

2.00x

June 30, 2023

September 30, 2023

2.00x

2.00x

December 31, 2023

2.00x

 

5

--------------------------------------------------------------------------------

 

 

(b)     Total Leverage Ratio. Cause to be maintained a Total Leverage Ratio of
not greater than the ratio set forth below as of the end of each fiscal quarter
set forth below during the term of this Agreement, in each case, on a trailing
twelve month basis:

 

Fiscal Quarter End

Total Leverage Ratio

   

September 30, 2019

3.95x

December 31, 2019

March 31, 2020

3.85x

3.70x

June 30, 2020

September 30, 2020

3.65x

3.55x

December 31, 2020

March 31, 2021

3.45x

3.35x

June 30, 2021

September 30, 2021

3.20x

3.10x

December 31, 2021

March 31, 2022

3.00x

2.85x

June 30, 2022

September 30, 2022

2.75x

2.50x

December 31, 2022

March 31, 2023

2.50x

2.35x

June 30, 2023

September 30, 2023

2.35x

2.25x

December 31, 2023

2.25x

 

 

3.     Representations and Warranties. Each Borrower hereby:

 

(a)     reaffirms all representations and warranties made to Agent and Lenders
under the Credit Agreement and all of the Other Documents and confirms that all
are true and correct in all respects as of the date hereof as if made on and as
of the date hereof, except for representations and warranties which related
exclusively to an earlier date, which shall be true and correct in all respects
as of such earlier date;

 

(b)     reaffirms all of the covenants contained in the Credit Agreement,
covenants to abide thereby until all Advances, Obligations and other liabilities
of Borrowers to Agent and Lenders under the Credit Agreement of whatever nature
and whenever incurred, are satisfied and/or released by Agent and Lenders;

 

(c)     represents and warrants that no Default or Event of Default has occurred
and is continuing under the Credit Agreement or any of the Other Documents;

 

6

--------------------------------------------------------------------------------

 

 

(d)     represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary corporate action and that the officers
executing this Amendment and the Equipment Note (defined below) on its behalf
were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its articles of incorporation, bylaws or other
formation documents, or of any contract or agreement to which it is a party or
by which any of its properties are bound; and

 

(e)     represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith are valid, binding and enforceable in accordance with their respective
terms except as such enforceability may be limited by equitable principles or
any applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally.

 

4.     Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon:

 

(a)     execution and delivery of this Amendment by all parties hereto;

 

(b)     execution and delivery of an amended and restated Note by the Borrowers;

 

(c)     payment of an amendment fee to Agent in the amount of One Hundred
Thousand Dollars ($100,000), which Borrowers acknowledge was fully earned and
payable upon execution of this Amendment;

 

(d)     execution and delivery of an amendment to the Intercreditor Agreement,
in form and substance reasonably satisfactory to the Agents, duly executed by
all parties thereto;

 

(e)     receipt by Agent of an executed copy of the Amendment No. 3 to Financing
Agreement, in form and substance reasonably satisfactory to Agent;

 

(f)     Loan Parties shall have Undrawn Availability, in immediately available
funds, of at least $8,500,000;

 

(a)     receipt of a certificate of the Chief Financial Officer, Secretary, an
Assistant Secretary or the Manager, as applicable, of each Borrower, dated the
Closing Date, as to the incumbency and signature of the officers of each
Borrower executing this Agreement, the Other Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Chief Financial Officer, Secretary or Assistant Secretary;

 

(b)     a copy of the Articles or Certificate of Incorporation of each Borrower
and all amendments thereto, certified by the Secretary of State or other
appropriate official of its jurisdiction of incorporation, if applicable,
together with copies of the By-Laws (or similar foreign document) of each
Borrower and all agreements of each Borrower’s shareholders certified as
accurate and complete by the respective Secretary of each Borrower;

 

7

--------------------------------------------------------------------------------

 

 

(c)     receipt of good standing certificates (or similar foreign document,
where applicable) for each Borrower and each Guarantor dated not more than
twenty (20) days prior to the Closing Date, issued by the Secretary of State or
other appropriate official of each Borrower’s and each Guarantor’s jurisdiction
of incorporation and each jurisdiction where the conduct of each Borrower’s and
each Guarantor’s business activities or the ownership of its properties
necessitates qualification (except such jurisdictions in which the failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect);

 

(g)     receipt of the executed legal opinion of Perkins Coie LLP in form and
substance reasonably satisfactory to Agent which shall cover such matters
incident to the transactions contemplated by this Amendment, the Note, the Other
Documents, and related agreements as Agent may reasonably require and each
Borrower hereby authorizes and directs such counsel to deliver such opinions to
Agent and Lenders;

 

(h)     receipt of an officer’s closing certificate;

 

(i)     on the date of this Amendment and after giving effect hereto, no Default
or Event of Default shall exist or shall have occurred and be continuing.

 

5.     Further Assurances. Borrowers hereby agree to take all such actions and
to execute and/or deliver to Agent and Lenders all such documents, assignments,
financing statements and other documents, as Agent and Lenders may reasonably
require from time to time, to effectuate and implement the purposes of this
Amendment.

 

6.     [Reserved].

 

7.     Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders
for their reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

 

8.     Reaffirmation of Credit Agreement. Except as modified by the terms
hereof, all of the terms and conditions of the Credit Agreement, as amended, and
all of the Other Documents are hereby reaffirmed and shall continue in full
force and effect as therein written.

 

9.     Acknowledgment of Guarantors. By execution of this Amendment, each
Guarantor hereby covenants and agrees that each of its respective Amended and
Restated Guaranty and Suretyship Agreements, dated November 8, 2018, shall
remain in full force and effect and shall continue to cover the existing and
future Obligations of Borrowers to Agent and Lenders.

 

10.     Miscellaneous.

 

(a)     Third Party Rights. No rights are intended to be created hereunder for
the benefit of any third party donee, creditor, or incidental beneficiary.

 

(b)     Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

 

8

--------------------------------------------------------------------------------

 

 

(c)     Modifications. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed on behalf of
the party against whom enforcement is sought.

 

(d)     Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.

 

(e)     Counterparts. This Amendment may be executed in any number of
counterparts and by facsimile or electronic transmission, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Any signature to this Amendment delivered
by a party by facsimile or other electronic means of transmission shall be
deemed to be an original signature hereto.

 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

LOAN PARTIES:

  SMTC CORPORATION         By: /s/ Steven Michael Waszak   Name: Steven Michael
Waszak   Title: Chief Financial Officer         SMTC MANUFACTURING CORPORATION
OF CALIFORNIA         By: /s/ Steven Michael Waszak   Name: Steven Michael
Waszak   Title: Chief Financial Officer         SMTC MEX HOLDINGS INC.        
By: /s/ Steven Michael Waszak   Name: Steven Michael Waszak   Title: Chief
Financial Officer         HTM HOLDINGS, INC.         By: /s/ Steven Michael
Waszak   Name: Steven Michael Waszak   Title: Chief Financial Officer        

MC TEST SERVICE, INC.

        By: /s/ Steven Michael Waszak   Name: Steven Michael Waszak   Title:
Chief Financial Officer         MC ASSEMBLY INTERNATIONAL LLC         By: /s/
Steven Michael Waszak   Name: Steven Michael Waszak   Title: Chief Financial
Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]

S-1

--------------------------------------------------------------------------------

 

 

  MC ASSEMBLY LLC         By: /s/ Steven Michael Waszak   Name: Steven Michael
Waszak   Title: Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]

S-2

--------------------------------------------------------------------------------

 

 

AGENT AND LENDERS: PNC BANK, NATIONAL ASSOCIATION,   as Agent and Lender       
  By: /s/ Jason T. Sylvester   Name: Jason T. Sylvester   Title: Vice President
        Revolving Commitment Amount: $65,000,000   Revolving Commitment
Percentage: 100%

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]

S-3